UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2012 Date of reporting period: July 31, 2012 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND July 31, 2012 (Unaudited) Shares Value COMMON STOCK – (96.34%) CONSUMER DISCRETIONARY – (15.44%) Consumer Durables & Apparel – (4.47%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Consumer Services – (1.00%) Ctrip.com International, Ltd., ADR(China)* Media – (5.27%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (4.70%) Groupon, Inc.* Netflix Inc.* Tiffany & Co. Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (13.16%) Food & Staples Retailing – (3.61%) Brazil Pharma S.A.(Brazil) Sysco Corp. Food, Beverage & Tobacco – (9.55%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding NV(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Total Consumer Staples ENERGY – (4.40%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Tenaris S.A., ADR(Italy) Total Energy FINANCIALS – (16.56%) Banks – (3.51%) Commercial Banks – (3.51%) China CITIC Bank Corp. Ltd. - H(China) China Merchants Bank Co., Ltd. - H(China) Wells Fargo & Co. Diversified Financials – (4.63%) Capital Markets – (2.93%) Brookfield Asset Management Inc., Class A(Canada) CETIP S.A. - Mercados Organizados(Brazil) Charles Schwab Corp. 1 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) July 31, 2012 (Unaudited) Shares/Units Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Capital Markets – (Continued) Oaktree Capital Group LLC, Class A(a) $ Diversified Financial Services – (1.70%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (3.88%) Insurance Brokers – (0.23%) CNinsure, Inc., ADR(China)* Multi-line Insurance – (0.53%) Fairfax Financial Holdings Ltd.(Canada) Property & Casualty Insurance – (3.12%) Berkshire Hathaway Inc., Class B* Real Estate – (4.54%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (5.71%) Health Care Equipment & Services – (4.67%) Essilor International S.A.(France) IDEXX Laboratories, Inc.* Sinopharm Group Co. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (1.04%) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (18.52%) Capital Goods – (7.06%) Brenntag AG(Germany) PACCAR Inc. Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) Commercial & Professional Services – (2.65%) Nielsen Holdings NV* Transportation – (8.81%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China) Expeditors International of Washington, Inc. Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials 2 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) July 31, 2012 (Unaudited) Shares/Units Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (11.17%) Software & Services – (11.17%) Angie's List Inc.* $ Google Inc., Class A* NetEase, Inc., ADR(China)* Oracle Corp. Western Union Co. Youku Inc., ADR(China)* Total Information Technology MATERIALS – (7.54%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (3.84%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $125,895,683) PREFERRED STOCK – (0.18%) MATERIALS – (0.18%) MMX Mineracao e Metalicos S.A.(Brazil)* TOTAL PREFERRED STOCK – (Identified cost $221,978) STOCK WARRANTS – (0.45%) FINANCIALS – (0.45%) Banks – (0.45%) Commercial Banks – (0.45%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $430,818) 3 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) July 31, 2012 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (2.91%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 08/01/12, dated 07/31/12, repurchase value of $1,228,006 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.953%, 01/15/17-07/01/42, total market value $1,252,560) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.19%, 08/01/12, dated 07/31/12, repurchase value of $2,428,013 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-9.00%, 09/06/12-07/20/40, total market value $2,476,560) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $3,656,000) Total Investments – (99.88%) – (Identified cost $130,204,479) – (b) Other Assets Less Liabilities – (0.12%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $817,881 or 0.65% of the Fund's net assets as of July 31, 2012. (b) Aggregate cost for federal income tax purposes is $131,235,567. At July 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ Please refer to "Notes to Schedule of Investments" on page 8 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND July 31, 2012 (Unaudited) Shares Value COMMON STOCK – (95.72%) CONSUMER DISCRETIONARY – (9.24%) Consumer Durables & Apparel – (5.21%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Consumer Services – (1.40%) Ctrip.com International, Ltd., ADR(China)* Media – (2.36%) Grupo Televisa S.A.B., ADR(Mexico) Retailing – (0.27%) Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (13.96%) Food & Staples Retailing – (3.93%) Brazil Pharma S.A.(Brazil) Food, Beverage & Tobacco – (10.03%) Heineken Holding NV(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (3.93%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Tenaris S.A., ADR(Italy) Total Energy FINANCIALS – (15.65%) Banks – (3.91%) Commercial Banks – (3.91%) China CITIC Bank Corp. Ltd. - H(China) China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (4.67%) Capital Markets – (1.67%) Brookfield Asset Management Inc., Class A(Canada) CETIP S.A. - Mercados Organizados(Brazil) Diversified Financial Services – (3.00%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (1.38%) Insurance Brokers – (0.40%) CNinsure, Inc., ADR(China)* Multi-line Insurance – (0.98%) Fairfax Financial Holdings Ltd.(Canada) 5 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) July 31, 2012 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (5.69%) Hang Lung Group Ltd.(Hong Kong) $ Total Financials HEALTH CARE – (13.74%) Health Care Equipment & Services – (7.38%) Essilor International S.A.(France) Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) Sinopharm Group Co. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (6.36%) Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (22.69%) Capital Goods – (11.01%) ABB Ltd., ADR(Switzerland) Brenntag AG(Germany) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) Commercial & Professional Services – (2.79%) Nielsen Holdings NV* Transportation – (8.89%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (4.30%) Software & Services – (4.30%) NetEase, Inc., ADR(China)* Youku Inc., ADR(China)* Total Information Technology MATERIALS – (7.67%) BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (4.54%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $49,091,239) 6 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) July 31, 2012 (Unaudited) Shares/Principal Value PREFERRED STOCK – (0.29%) MATERIALS – (0.29%) MMX Mineracao e Metalicos S.A.(Brazil)* $ TOTAL PREFERRED STOCK – (Identified cost $133,600) SHORT-TERM INVESTMENTS – (3.74%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 08/01/12, dated 07/31/12, repurchase value of $601,003 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.953%, 01/15/17-07/01/42, total market value $613,020) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.19%, 08/01/12, dated 07/31/12, repurchase value of $1,187,006 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-9.00%, 09/06/12-07/20/40, total market value $1,210,740) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,788,000) Total Investments – (99.75%) – (Identified cost $51,012,839) – (a) Other Assets Less Liabilities – (0.25%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $51,482,373. At July 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ Please refer to "Notes to Schedule of Investments" on page 8 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS NEW YORK VENTURE FUND, INC. Notes to Schedule of Investments July 31, 2012 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors. These procedures include certain standardized methodologies to fair value securities. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security ifthey were to sell the security. The following is a summary of the inputs used as of July 31, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Global Fund Davis International Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ Consumer staples Energy Financials Health care Industrials Information technology Materials Telecommunication services Total Level 1 Level 2 – Other Significant Observable Inputs: Equity securities: Financials – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: – – Total $ $ 8 DAVIS NEW YORK VENTURE FUND, INC. Notes to Schedule of Investments – (Continued) July 31, 2012 (Unaudited) Value Measurements – (Continued) There were no transfers of assets (or investments) between Level 1 and Level 2 of the fair value hierarchy during the three months ended July 31, 2012. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended July 31, 2012: Davis Global Fund Davis International Fund Investment Securities: Beginning balance $ –a $ – a Net realized loss Decrease in unrealized depreciation Proceeds from sales 0 0 Ending balance $ – $ – Decrease in unrealized depreciation on Level 3 securities still held at July 31, 2012 $ – $ – a Includes securities valued at zero. There were no transfers into or out of Level 3 assets during the period. 9 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:09/28/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:09/28/2012 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:09/28/2012
